Virgin, J.
The question expressly presented by this record is : Did a minor, emancipated at fifteen years of age, acquire a settlement suo jure, by having his home continuously thereafter in the city of Portland until he was twenty-five years and six months of age?
It would seem as if the statute answered this question beyond all cavil in the negative. R. S., c. 24, § 1, provides that "settlements are acquired as follows; ” and then proceeds to enumerate and describe eight distinct modes of acquisition and the persons to which each mode is applicable. By the sixth mode, "a person of age,” describes the person and "having his home in a town five sucessive years,” etc. the mode of acquiring a settlement. And the statute contains no provision that a person under age can gain a settlement by such a five years residence.
As early as 1833, this court seemed to have no doubt upon this question. In deciding that the words "any person” as used in the seventh in the original St. 1821, c. 122, § 1, embraced emancipated minors, Parris, J., speaking for the court, said: "That this branch of the statute was intended to embrace minors under certain circumstances, as well as persons of full age, is manifest from the phraseology of the paragraph immediately preceding it, which provides that a residence of five years shall give a settlement, provided the person thus residing be of the age of *110twenty-one years. The change of language indicates the intention that the one case shall be limited to persons of full age, the other not.” Leeds v. Freeport, 10 Maine, 356, 360. And although the construction of the sixth mode was not then before the court, the opinion of the court was expressed upon it; and we are not aware that any intimation to the contrary has since been expressed.
To be sure, when discussing other clauses of the statute, the court have dropped some general remark, that a minor cannot acquire a settlement in his own right unless emancipated; (Milo v. Kilmarnoc, 11 Maine, 455,) or that emancipated minors may gain a settlement in their own right; (Oldtown v. Falmouth, 40 Maine, 108,) or independent of the parent; (Lowell v. Newport, 66 Maine, 86) ; but these general remarks should be read in connection with the clause of the statute then under discussion, and when so applied they are sound law, as will be seen by the numerous cases cited in the margin of the statute under the various clauses of E. S., c. 24, § 1. Mr. Justice Barrows’ general statement was more guarded, viz : "A minor, who, while living with his parents, can have only a derivative settlement, if emancipated may acquire a settlement in his own right, in any mode provided in the settlement acts applicable to persons under twenty-one years of age. ” Munroe v. Jackson, 55 Maine, 55, 58.
There is no case in this state wherein the court has ever intimated that an emancipated minor might acquire a settlement by the sixth mode ; but on the contrary, it has been expressly decided that he could not. Veazie v. Machias, 49 Maine, 105 ; see also, Hampden v. Troy, 70 Maine, 484; W. Gardiner v. Manchester, 72 Maine, 509.
The pauper could not, therefore, gain a settlement while' he was a minor, although he resided in Portland six years after emancipation. Neither did he acquire a settlement by his residence there after he attained his majority; for after that time his residence there was less than five years, and a residence of five years by "a person of age” is what the statute calls for. He could not begin to acquire a settlement by this mode until *111the disability of Ms minority ceased, the law not allowing any of the years of Ms residence while under age to be tacked to those after age to make up the requisite number.

Judgment for the defendant.

Appleton, C. J., Walton, Barrows, Danforth and Symonds, JJ., concurred.